Citation Nr: 1439594	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issues of entitlement to service connection for a right knee disability and a left knee disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An April 1975 RO decision denied service connection for residuals, right knee injury; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.  

Factual Background and Analysis

The Veteran's claim of entitlement to service connection for a right knee disability was denied in an April 1975 rating decision based on the RO's determination that the evidence failed to show the Veteran had a right knee disability that was incurred in service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence associated with the claims file at the time of the April 1975 rating decision included the Veteran's service treatment records. 

In January 2011, the Veteran filed a request to reopen the claim for entitlement to service connection for a right knee disability.  In the July 2009 rating decision on appeal, the RO reopened the claim.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In a March 2011 VA examination, the Veteran reported he twisted and injured his right knee in high school and noticed a gradual onset of knee pain, right greater than left, during basic training.  He reported experiencing intermittent pain during physical activity since service, that he began getting treatment for knee pain in the mid-1990s, underwent arthroscopic surgery in 1995, and noticed that his symptoms worsened around 2003 from working in a warehouse that required frequent climbing and lifting.  An X-ray study the right knee revealed degenerative changes of the knee with severe narrowing of the lateral aspect of the patellofemoral joint and two rounded calcified densities along the posterior joint line of the knee, possibly representing intra-articular bodies with a diagnosis of right knee degenerative joint disease, mild, postoperative and patellofemoral syndrome.  The VA examiner opined that the right knee disabilities were not caused by or the result of military service because there was no in-service documentation of a right knee condition and the bilaterally symmetrical joint conditions were most likely consistent with normal age-related degenerative changes.  The examiner further stated that the fact that similar examination and X-ray findings were present in symmetrical joints made it unlikely that a unilateral injury to one joint caused changes which were not significantly different from the contralateral joint.

Private hospital records dated from May to July 1999 note the presence of "some suspected degeneration or fraying of the medial meniscal body segment," and prominent patellar chondromalacia.  A July 1999 hospital record notes that the Veteran underwent right knee arthroscopy debridement of a supra patellar pouch and a partial lateral menisectomy.  The post-operative diagnoses were complex lateral meniscal tear and significant chondromalacia of the patellofemoral joint.  

In an August 2011 statement, the Veteran stated that a right knee injury running track in high school caused constant pain and that the pain worsened as he aged.

In a January 2012 VA addendum opinion, the VA examiner further explained that bilateral degenerative joint disease was less likely than not caused by military service because soft tissue injuries such as knee strains or sprains, do not cause, contribute to, enhance the progression of, or aggravate degenerative joint disease of the knee.  The VA examiner reiterated that the Veteran's knee condition was bilateral, consistent with a man his age, and most likely caused by the natural aging process.

In a May 2013 Board hearing, the Veteran testified that his high school knee injury was not noted on his entrance examination and that his right knee was painful during basic training and treated with an ace bandage and aspirin for swelling.  He reported getting treatment around March 1967 for both knees for crawling during basic training that injured his left knee.  The Veteran indicated that he was unable to play basketball and got used to the pain in his knees with the help of medication after separation from service.  He stated he used pain medication until surgery on his right knee in order to keep working and that the pain medication damaged his kidneys.  The Veteran stated he stopped working at age 62 because he could no longer work on his feet for eight hours per day.  The Veteran reported constant pain in both knees and using a cane to ambulate.  The Veteran stated his left knee injury during basic training was aggravated by an injured right knee.

When seen by VA on an outpatient basis in July 2013, the Veteran reported right knee pain worse than left knee pain since an injury running track in high school.  A May 2013 X-ray examination demonstrated moderate to advanced patellofemoral degenerative disease along with chondromalacia in the right knee.  The VA physician gave an impression of chronic knee pain, likely secondary to degenerative changes, and patellofemoral pain.  The physician noted that he was unable to definitively state whether the injuries in high school or basic training caused his knee pain but noted that the degenerative changes could be contributing to his pain.  

The Board finds the private hospital records, March 2011 VA examination report, and July 2013 VA treatment note are new and material, as they support a previously unestablished element that the Veteran has a current right knee disability.  Moreover, the Board finds that the Veteran's April 2011 statements, May 2013 Board testimony, and July 2013 VA treatment note are new and material, as they relate to another previously unestablished element of entitlement to service connection for a right knee disability.  Specifically, the evidence supports the onset of symptoms while the Veteran was on active duty and continuity of symptoms since.  Accordingly, reopening of the claim is in order.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for a right knee disability is granted.


REMAND

The Board finds that further development is required before the claims of entitlement for service connection for a right knee and a left knee disabilities are adjudicated.  

As noted above, a March 2011 VA examination report and a January 2012 addendum opinion note that the Veteran reported he twisted and injured his right knee in high school and had gradual onset of knee pain, right greater than left, during basic training.  He reported intermittent pain during physical activity since, right knee greater than the left, which worsened around 2003.  The left knee impression was mild to moderate degenerative changes predominately consisting of osteophytosis and patellofemoral joint space narrowing and the right knee diagnoses were degenerative joint disease, mild, postoperative, and patellofemoral syndrome with noted severe narrowing of the lateral aspect of the patellofemoral joint and two rounded calcified densities along the posterior joint line of the knee.  The VA examiner opined that the bilateral knee disabilities were not caused by or the result of military service.  The examiner determined that the left knee was not related because there were only a few conditions documented in service with no medical discharge or documentation of ongoing medical care within five years of separation from service, therefore, the conditions were most likely resolved.  The right knee was not related because there was no in-service documentation of a right knee condition.  The examiner further found that the bilaterally symmetrical joint conditions were most likely consistent with normal age-related degenerative changes; similar examination and X-ray findings present in symmetrical joints made it unlikely that a unilateral injury to one joint caused changes which were not significantly different from the contralateral joint.

A January 2012 VA addendum opinion further explained that bilateral degenerative joint disease was less likely than not caused by military service because soft tissue injuries, knee strains or sprains, did not cause, contribute to, enhance the progression of, or aggravate degenerative joint disease of the knees.  The VA examiner reiterated that the Veteran's knee condition was bilateral, consistent with his age, and most likely caused by the natural aging process.

The Board finds the March 2011 VA examination report and January 2012 addendum opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examination report based its negative opinion, in part, on a finding that there was no documentation of ongoing medical care for the Veteran's claimed knee disabilities within five years of separation from service.  However, the Veteran testified that he received treatment at the Dallas VA Medical Center shortly after discharge for bilateral knee pain.  Further, the VA examiner failed to comment on the Veteran's competent statements that he had knee pain in service that continued ever since.  Finally, the Veteran alleged that his left knee disability was secondary to his right knee disability.  The VA examiner did not provide an opinion as to whether the Veteran's left knee disability was caused or permanently worsened his right knee disability.  Therefore, the claims must be remanded for another VA examination.

Additionally, the Board finds that the duty to assist the Veteran has not been met in regards to obtaining all relevant medical records to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  In a May 2013 Board hearing, the Veteran testified that he was treated for knee pain after separation from service prior to his 1999 right knee arthroscopy.  The Veteran further reported that he was seen at the Dallas VA Hospital and Shreveport VA Medical Center shortly after discharge from active duty and prescribed medication for his knees.  The Board notes that the evidence of record only includes VA treatment records from the Minneapolis VA Medical Center beginning in January 2011.  As the records may be pertinent to the Veteran's claims, further development to obtain those records is in order.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from July 2013 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate    
development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include records from the Dallas and Shreveport VAMCs for the time period beginning November 1976, and any other pertinent VA treatment records from the Minneapolis VAMC from July 2013 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all knee disorders present during the period of the claims.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each right knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  The examiner is directed to specifically address the Veteran's statements that he had right knee pain in service that continued ever since.

Based on the examination and review of the record, the examiner should also state an opinion with respect to each left knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that a left knee disorder is etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the left knee disorder was caused or permanently worsened by the Veteran's right knee disorder.  The examiner is directed to specifically address the Veteran's statements that he had left knee pain in service that continued ever since and that his right knee disorder aggravated his left knee.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


